Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 1 of 11 Page ID #:1



 1   FARAH LAW, P.C.
 2   Neda Farah (State Bar No. 269819)
     265 S. Doheny Drive
 3   Suite 102
 4   Beverly Hills, California 90211
     Telephone: 310-666-3786
 5   Facsimile: 775-261-1726
 6   E-Mail: neda@nedafarahlaw.com
     Attorney for the Plaintiff
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     BRENDA ESQUEDA,                         Case No. 2:21-cv-01708
12
                     Plaintiff,              COMPLAINT FOR DAMAGES
13
            v.                               1. VIOLATION OF THE FAIR DEBT
14                                           COLLECTION PRACTICES ACT, 15
                                             U.S.C. §1692 ET SEQ.
15   PACIFIC COLLECTION CREDIT
     BUREAU, LLC,                            2. VIOLATION OF THE ROSENTHAL
16                                           FAIR DEBT COLLECTION
                     Defendant.              PRACTICES ACT, CAL. CIV. CODE
17                                           §1788 ET SEQ.
18                                           DEMAND FOR JURY TRIAL
19

20                                    COMPLAINT
21         NOW COMES Plaintiff, BRENDA ESQUEDA (“Plaintiff”), by and through
22
     her attorneys, complaining as to the conduct of PACIFIC COLLECTION CREDIT
23

24   BUREAU, LLC (“Defendant”) as follows:
25
                                  NATURE OF THE ACTION
26
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection
27

28   Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt
                                              1
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 2 of 11 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 2
     Defendant’s unlawful conduct.
 3

 4                                            JURISDICTION AND VENUE

 5         2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for Plaintiff’s state law claim pursuant to 28 U.S.C. §1367.
10
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
11

12   conducts business in the Central District of California, and a substantial portion of
13   the events or omissions giving rise to the claims occurred within the Central District
14
     of California.
15

16                                                         PARTIES
17         4. Plaintiff is a disabled consumer over 18-years-of-age residing in Los Angeles
18
     County, California, which is located within the Central District of California.
19

20         5. Defendant is a “fully accredited, service-oriented agency specializing in all
21
     types of debt recovery.” 1 Defendant is a limited liability company organized under
22
     the laws of the state of California with its principal place of business located at 20048
23

24   Arminta Street, Winnetka, California 91306. Defendant regularly collects upon
25
     consumers located within the State of California.
26

27

28   1
         https://www.pacificcollectioncredit.com/services.html
                                                                 2
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 3 of 11 Page ID #:3



 1      6. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 3

 4   and insurers at all times relevant to the instant action.

 5                             FACTS SUPPORTING CAUSES OF ACTION
 6
        7. The instant actions stems from Defendant’s attempts to collect upon past due
 7

 8   payments (“subject debt”) Plaintiff purportedly owes in connection with medical
 9   services she received from Gastro Care Institute.
10
        8. Upon information and belief, after Plaintiff’s purported default on the subject
11

12   debt, the subject debt was assigned to or otherwise turned over to Defendant for
13   collection purposes.
14
        9. On or about November 7, 2020, Defendant sent Plaintiff a collection letter
15

16   (“November 7 Letter”) attempting to collect upon the subject debt.
17      10. The November 7, 2020 stated, “[t]his is an attempt to collect a debt. Any
18
     information obtained will be used for that purpose.”
19

20      11. Plaintiff did not recall who Defendant was prior to receiving the November 7
21
     Letter.
22
        12. Yet, the November 7 Letter disclaims in bold, capital letters, “FINAL
23

24   NOTICE,” and informed Plaintiff that “over the next ten (10) days a decision will
25
     be made as to which of the various collection alternatives should be initiated to
26
     recovery our client’s funds. As perhaps you are not aware, legal action is one of
27

28   these alternatives.”
                                                  3
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 4 of 11 Page ID #:4



 1      13. Given Defendant’s language, the November 7 Letter was not the first written
 2
     communication Plaintiff received from Defendant in connection with the subject
 3

 4   debt.

 5      14. Plaintiff became worried when reading the November 7 Letter, as she did not
 6
     know what Defendant’s status was with regard to the subject debt, especially given
 7

 8   its threats of legal action.
 9      15. Plaintiff’s confusion was exacerbated by her inability to recall who Defendant
10
     was or any previous contacts she had with Defendant.
11

12      16. On or about December 4, 2020, Defendant sent Plaintiff a subsequent
13   collection letter (“December 4 Letter”) attempting to collect upon the subject debt.
14
        17. Defendant’s December 4 Letter included the identical disclaimer and
15

16   language that was present in the November 7 Letter, however, the balance set forth
17   in the December 4 Letter was approximately $10.00 greater.
18
        18.Plaintiff did not believe that the subject debt was variable (i.e. accruing interest
19

20   and/or charges), but yet, given the increase in the balance of the subject debt, Plaintiff
21
     was unsure as to where this additional amount was coming from.
22
        19. To add to Plaintiff’s confusion, Defendant’s November 7 Letter did not
23

24   mention that, due to any accruing interest and/or charges, the amount due on the day
25
     Plaintiff actually remits payment may be greater than the amounts reflected in that
26
     letter.
27

28
                                                  4
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 5 of 11 Page ID #:5



 1      20.Defendant’s conduct was misleading to Plaintiff, and is similarly misleading
 2
     and confusing to the unsophisticated consumer, as it left Plaintiff guessing as to her
 3

 4   obligations in connection with the subject debt and whether the subject debt was

 5   legitimate.
 6
        21. Moreover, both the November 7 Letter and the December 4 Letter, which
 7

 8   constitute subsequent communication[s] under the FDCPA, failed to disclose to
 9   Plaintiff that the communication was from a debt collector.
10
        22. Pursuant to 15 U.S.C. § 1692e(11), debt collectors are required to disclose to
11

12   consumers, in subsequent communications, that such communications are from a
13   debt collector.
14
        23. Defendant’s attempts to tell Plaintiff what it does is a far cry from informing
15

16   Plaintiff who it is, as required by the FDCPA.
17      24. Defendant’s failure to include this disclosure created confusion for Plaintiff
18
     as the letter does not clearly indicate Defendant’s status as a debt collector.
19

20      25. Plaintiff suffered concrete harm as a result of Defendant’s actions, as she was
21
     deprived substantive information required to be provided under the FDCPA in a
22
     manner that posed a material risk of harm to Plaintiff’s interests provided under the
23

24   FDCPA.
25
        26.After a reasonable time to conduct discovery, Plaintiff believes she can prove
26
     that all actions taken by Defendant as described in this Complaint, supra, were taken
27

28   willfully and/or with knowledge that its actions were taken in violation of the law.
                                                 5
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 6 of 11 Page ID #:6



 1      27. Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will
 2
     continue to attempt to collect the subject debt from her using abusive, deceptive and
 3

 4   unlawful means, and ultimately cause her unwarranted financial harm.

 5      28. Plaintiff has further suffered a violation of her state and federally protected
 6
     interests as a result of Defendant’s conduct.
 7

 8      29. Due to Defendant’s conduct, Plaintiff was forced to hire counsel and her
 9   damages therefore include reasonable attorneys’ fees incurred in prosecuting this
10
     action.
11

12      30. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages,
13   punitive damages and all other appropriate measures to punish and deter Defendant
14
     and other debt collectors from engaging in the unlawful collection practices described
15

16   in this Complaint, supra.
17       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
18
        31.Plaintiff repeats and realleges paragraphs 1 through 30 as though fully set forth
19

20   herein.
21
        32.Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
22
        33.Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA
23

24   because it regularly collects or attempts to collect, directly or indirectly, debts owed
25
     or due or asserted to be owed or due another. Defendant further qualifies as a debt
26
     collector because it is a business whose principal purpose of which is the collection
27

28   of debts.
                                                 6
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 7 of 11 Page ID #:7



 1      34.The subject debt is a “debt” as defined by FDCPA §1692a(5) as it is an
 2
     obligation or alleged obligation arising out of a transaction due or asserted to be owed
 3

 4   or due to another for personal, family, or household purposes.

 5          a. Violations of FDCPA § 1692e
 6
        35.The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
 7

 8   using “any false, deceptive, or misleading representation or means in connection
 9   with the collection of any debt.”
10
        36.In addition, this section enumerates specific violations, such as:
11

12             “The false representation of – the character, amount, or legal
               status of any debt.” 15 U.S.C. § 1692e(2)(A);
13
               “The use of any false representation or deceptive means to collect
14
               or attempt to collect any debt or to obtain information concerning
15             a consumer.” 15 U.S.C. §1692e(10).
16
               “The failure to disclose . . . in subsequent communications that
17             the communication is from a debt collector . . . .” 15 U.S.C. §
18
               1692e(11).

19      37.Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to
20
     disclose itself as a debt collector in the November 7 and December 4 Letters. By
21

22
     failing to disclose itself as a debt collector, Defendant directly violated § 1692e(11),

23   and further misleadingly attempted to conceal Plaintiff’s rights under the FDCPA
24
     and the nature of Defendant’s role in connection with the subject debt by obfuscating
25

26   its status as a debt collector.

27

28
                                                 7
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 8 of 11 Page ID #:8



 1      38.Defendant further violated §§ 1692e, e(2)(A), e(10), and f through its false and
 2
     deceptive representations regarding the total balance of the subject debt in its
 3

 4   November 7 and December 4 Letters. The balance between the two letters increased

 5   relatively significantly in less than one month. Yet, nowhere in Defendant’s letters
 6
     does Defendant explain the reason for the increase, so Plaintiff was left guessing as
 7

 8   to her actual obligations with regard to the subject debt, and whether Defendant’s
 9   collection efforts were legitimate.
10
            b. Violations of FDCPA § 1692f
11

12      39.The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
13   using “unfair or unconscionable means to collect or attempt to collect any debt.”
14
        40.Defendant violated §1692f when it unfairly and unconscionably attempted to
15

16   collect on a debt by concealing its status as a debt collector. Failing to disclose itself
17   as a debt collector is an unfair and unconscionable act intended to confuse Plaintiff
18
     regarding the status and identity of the debt collector.
19

20      41.Defendant further violated § 1692f when it unfairly represented the balance of
21
     the subject debt without disclosing the reason for the increase. This material omission
22
     left Plaintiff guessing as to her obligations in connection with the subject debt and
23

24   whether Defendant’s collection efforts were legitimate.
25
           WHEREFORE, Plaintiff, BRENDA ESQUEDA, respectfully requests that
26
     this Honorable Court enter judgment in her favor as follows:
27

28
                                                  8
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 9 of 11 Page ID #:9



 1      a. Declaring that the practices complained of herein are unlawful and violate the
 2         aforementioned bodies of law;

 3      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
 4         U.S.C. §1692k(a)(2)(A);

 5      c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
 6         U.S.C. §1692k(a)(3);

 7      d. Enjoining Defendant from further contacting Plaintiff; and
 8
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
 9

10
            COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                                  PRACTICES ACT
11
        42. Plaintiff restates and realleges paragraphs 1 through 41 as though fully set
12
     forth herein.
13

14      43. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
15
        44. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ.
16

17
     Code § 1788.2(d) and (f).

18      45. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
19
             a. Violations of RFDCPA § 1788.10 -1788.17
20

21
        46. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that

22   “Notwithstanding any other provision of this title, every debt collector collecting or
23
     attempting to collect a consumer debt shall comply with the provisions of Section
24

25   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k

26   of, Title 15 of the United States Code.”
27

28
                                                9
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 10 of 11 Page ID #:10



 1      47. As outlined above, through its false, misleading and deceptive attempts to
 2
     collect upon the subject debt, Defendant violated 1788.17; and §§1692e and f. By
 3

 4   failing to disclose itself as a debt collector, Defendant directly violated § 1692e(11)

 5   of the FDCPA, and further misleadingly attempted to conceal Plaintiff’s rights and
 6
     the nature of Defendant’s role in connection with the subject debt by obfuscating its
 7

 8   status as a debt collector. Moreover, Defendant deceptive and unexplained increase
 9   of the balance of the subject debt caused Plaintiff confusion as to where this
10
     additional amount was coming from, and whether Defendant’s collection attempts
11

12   were legitimate.
13      48. Defendant willfully and knowingly violated the RFDCPA through its
14
     deceptive and misleading collection letters.      Defendant’s willful and knowing
15

16   violations of the RFDCPA should trigger this Honorable Court’s ability to award
17   Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ. Code §
18
     1788.30(b).
19

20         WHEREFORE, Plaintiff, BRENDA ESQUEDA, respectfully requests that
21
     this Honorable Court enter judgment in her favor as follows:
22
        a. Declare that the practices complained of herein are unlawful and violate the
23
           aforementioned statute;
24
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
25

26      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
           § 1788.30(b);
27

28
                                                10
Case 2:21-cv-01708-FMO-E Document 1 Filed 02/24/21 Page 11 of 11 Page ID #:11



 1      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
 2         Civ. Code § 1788.30(c);

 3      e. Enjoining Defendant from further contacting Plaintiff; and
 4
        f. Award any other relief as the Honorable Court deems just and proper.
 5

 6      Dated: February 24, 2021           Respectfully submitted,
 7
                                           By: /s/ Neda Farah
 8
                                           Neda Farah, Esq.
 9                                         FARAH LAW, P.C.
                                           265 S. Doheny Dr., Suite 102
10
                                           Beverly Hills, California 90211
11                                         Telephone: 310-666-3786
                                           Facsimile: 775-261-1726
12
                                           E-Mail: neda@nedafarahlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               11
